Explanations of vote
I should like to take the opportunity of the vote on this report on the voting rights of shareholders, which is unfortunately taking place without prior debate, to draw the Chamber's attention to the Eurotunnel scandal, the utter daylight robbery backed by French governments, be they socialist or liberal, that has been going on for years.
800 000 small shareholders, still accounting for some 90% of the company's capital, believed the promises of the tunnel's designers, of the public authorities, the bankers and the manufacturers and invested some EUR 4.5 billion in the company.
They are now ruined, and will be damaged even further by a 'rescue' plan, which consists of selling the company to non-European shareholders at basement rates and reimbursing its creditors, which have already earned EUR 8.5 billion in interest. This plan was drawn up without consulting the shareholders and has been imposed on them by the Paris Tribunal De Commerce (Court of Arbitration in Business Matters). The only choice open to them is to respond or not to a takeover bid, which will keep them forever sidelined when it comes to capital and, by extension, to business decisions, at the very moment when the business is becoming extremely profitable.
This is a shameful episode, and the silence of the French authorities is scandalous. All of this serves to dissuade people from investing in the economy, thereby leaving it to the mercy of the large, stateless, financial groups.
in writing. I voted for this report as budget support is a great tool for partnership with developing countries, allowing them to take ownership of the use of development funds. But funds must be used in the right way and there is a need to guard against misuse of funds and I am glad that this report suggests clearly identified criteria.
in writing. - (FR) Fifty years! Almost fifty years during which several European countries have made great efforts in the area of development aid and north-south cooperation. Half a century, with mixed results.
Why? For several reasons. One reason is the lack of appropriate development strategies on the part of the countries receiving aid. This is why I voted in favour of the report on budgetary aid for developing countries, that is to say, aid directly managed by the government of the benefiting country. In this way, it is that government that will assume responsibility for its own development, following dialogue with the Union and the drafting of a strategy.
I am well aware that this instrument is a controversial one, especially when it is to be used in fragile countries with unstable economies, and of course when the countries concerned are undemocratic or corrupt.
It cannot therefore be used everywhere. The success of budgetary support, however, is about breaking the vicious circle. The conditions leave no room for doubt: no budgetary support without observing standards of governance and without fighting corruption; no budgetary support without measures aimed at cleaning up the economy. The more points a government scores for good governance, the more aid it receives. This is about creating a virtuous circle.
(ES) I would like to refer to the Community plan to eradicate illegal fishing, which, at international level, takes place above all in the waters of developing countries, which are too poor and lack the resources required to control fishing activities in the areas under their jurisdiction.
The fact that this illegal fishing cannot be prevented leads to losses and poverty for their coastal populations that depend on fishing for a living and for a secure source of food.
At the same time, these illegal practices lead to direct losses for legitimate fisheries operators as well. In this regard, I would like to stress once again that one of the virtues of the association agreements in the fisheries sector between the European Union and other countries is that Community deep-sea fishing fleets have accepted the code of conduct for responsible fishing, promoted by the United Nations, and that their presence in those waters also means that other illegal vessels do not act with such impunity.
Therefore, being in favour of renewing all the fisheries agreements with third countries, since they offer significant mutual benefits for both parties, I have voted in favour of the plan to eradicate illegal fishing, because it poses a serious threat to the biological balance of the oceans, and that represents a great environmental risk that we cannot afford.
I voted in favour of the action plan against illegal, unreported and unregulated fishing, as this is a major problem around the world, causing considerable environmental degradation, contributing to the depletion of commercial and non-commercial fish stocks and other species and resulting in difficulties for communities dependent on fishing for their livelihoods in both developing and developed countries. Furthermore, it constitutes unfair competition for those fishers and commercial players who abide by the rules laid down in law.
in writing. I voted in favour of this report, which recommends several measures to tackle illegal fishing, such as urging the Commission to help developing countries, above all those with which it has fishing agreements, to comply fully with the commitments of the above international plan of action designed to prevent illegal fishing. In particular I support the call for the Commission to carry out and submit a study on compliance with Community labour, health and safety legislation and on respect for the social rights of workers on this type of vessel, and on their living and working conditions on board.
The EU has on several occasions declared its willingness to develop and deepen relations with its neighbours. One of the essential prerequisites for improving bilateral relations is to facilitate the legal movement of people. At this point, I should like to point out that the Russian Federation proposed to the EU the bilateral lifting of visa requirements. Following the rejection of that offer, an agreement was reached in complicated negotiations covering short-stay visas for citizens of the Russian Federation and the Community, except for citizens of three of the EU Member States. This is something of a pilot agreement because negotiations are ongoing on a similar agreement with the Balkan countries, Ukraine, Morocco and China. The agreement contains a number of positive points, such as visas to be provided free of charge for holders of diplomatic passports, multiple visas, timeframes for issuing visas and fees for visas.
Naturally, this agreement is a long way short of visa-free relations, and the quick and problem-free issuance of visas free of charge. Some comments made in the debate in this Chamber indicate that there are a number of MEPs with vested interests in the issue. Attempts are being made, on the one hand, to revive the corpse of the European Constitution and, on the other hand, to use the agreement to interfere in Russia's internal affairs. These attempts were mostly repelled and were not included in the visa agreement. We therefore support it in the belief that this is the first step on the road to visa-free relations with one of the EU's key partners.
in writing. The GUE/NGL Group welcomes all Agreements that promote bilateral travel arrangements between the EU and the Russian Federation. These facilitate the travelling of Russian citizens to the EU and vice versa. Moreover, such arrangements are considered to be an important step forward, aiming at establishing better communication ties and creating political dialogue on a cultural, economical and political level.
However the GUE/NGL Group is very much concerned about the EC-Russia Short-stay Visa Agreement because of its close political link to the EC-Russia readmission agreement, which seriously undermines the protection and rights of refugees and immigrants, as well as their fundamental rights. The GUE/NGL Group is also strongly opposed to Article 11 of the joint declaration to the agreement which defines "biometric identifiers" in diplomatic passports as a priority for ensuring a high level of document security.
GUE/NGL is also opposed to the fact that certain provisions of the Agreement apply exclusively to certain categories or groups of people. This is considered discriminatory and the GUE/NGL Group stresses that the facilitation procedure for access visas should apply and be guaranteed equally to all citizens of the EU Member States and citizens of the Russian Federation.
in writing. - (PT) We naturally welcome the bilateral agreements between the EU and the Russian Federation aimed at facilitating and promoting the movement of Russian citizens to the various countries of the EU and vice versa.
These agreements represent a stepping stone towards establishing closer cultural, social and economic ties, which would meet the legitimate aspirations of thousands and thousands of people for procedures that would effectively facilitate contact between family members living in the Russian Federation and in EU Member States.
That being said, this agreement contains obligations that we find unacceptable, for example Article 11 of the Joint Declaration, which states that the requirement of 'biometric identifiers' on diplomatic passports is a priority in order to ensure high levels of security.
We also object to the fact that some provisions in the agreement apply exclusively to certain 'categories' or 'groups' of people, as we feel that the process of facilitating the issuance of visas should apply and should be guaranteed to all citizens of EU countries and the Russian Federation.
The readmission agreement with Russia is one of the important documents through which the Commission is attempting to regulate immigration. It actually forms part of the debate on the issues of democracy, equal rights, minority rights and the protection of cultural identity.
The issue goes beyond relations with Russia and the countries of the Commonwealth of Independent States. The key issue for EU Member States is mass immigration from Africa, Turkey, countries of the South Asian Association for Regional Co-operation (SAARC), Indochina, China and Latin America.
The agreement with Russia should be a kind of model agreement, on the basis of which the Commission will clarify progress in the European economic area, and at the same time will gauge the extent to which it can interfere in the internal affairs of neighbouring countries. Russia is a large and powerful partner on which the EU is dependent up to a point, and because of this the agreement avoids making criticisms under the heading of 'respect for the basic rights of the persons involved'. It is only through the issues raised in the explanatory statement from the Committee on Civil Liberties, Justice and Home Affairs that we see an attempt to use the readmission agreement to interfere in Russia's internal affairs.
This trend is so disturbing that there is no way that I can support the agreement. It runs counter to the security and humanitarian aspects of the agreement. The Committee on Foreign Affairs is mostly interested, oddly enough, in 'the absence of a regulatory framework for implementing the agreement'. I welcome the call for the Commission to help Russian institutions implement the agreement. On the other hand, I object to the obfuscation of the concept of safe third countries.
I share the view that the agreement on the facilitation of the issuance of short-stay visas and the readmission agreement between the European Community and Russia should help strengthen mutual relations and create a joint European area based on shared values and common interests.
I should like to remind the House that Russia was the first subject of the so-called joint strategy presented to the European Council in 1999. Even at that time it was clearly stated that Russia should be firmly anchored in Europe and that Russia must not be viewed merely as a threat or as an inferior or troublesome partner. Taking account of both this overview and of current events in Europe and around the world, I cannot accept the idea put forward in the report on the readmission agreement that relations between the EU and Russia are going through a critical phase and that the new partnership and cooperation agreement after 2007 will depend on the perceived human rights situation in Russia. Russia is not a superpower which wages wars and tramples human rights underfoot across every continent. Those who criticise human rights abuses wherever they occur, and not only in Russia, should first ensure that they themselves strictly uphold human rights. The fact that this is not the case is evidenced by the situation of the Russian non-citizens living in the Baltic States.
in writing. - (FR) This resolution adopts the Commission's proposal concerning the Council's decision, which heaps praise on the Lisbon Strategy and asserts that unemployment has gone down in Europe. The Lisbon Strategy, even in its revamped form, will remain a symbol of shallow populism and inefficiency, given that the Member States subject to the Brussels guidelines are having difficulty in toeing the pro-European line and fail on growth, employment and modernising their social security systems.
This reduction in unemployment, according to the Commission's positive assessment, is a delusion masking the reality of the figures. This is very much a case of a 'Potemkin Village', because, in France alone, many poor people and people in insecure employment, not to mention the unemployed on training courses and many members of the active workforce who have been given early retirement, have been skilfully excluded from the statistics.
Lastly, the procedural amendment proposed by the Committee on Employment and Social Affairs, wisely calling for Parliament to be given the necessary time to fulfil its consultative role on these social issues, demonstrates our institution's powerlessness in the face of pro-European absolutism.
The Employment Guidelines in the European Union, which were jointly drafted and decided both by the New Democracy government and the previous PASOK government within the framework of the Lisbon Strategy, inextricably link employment policy to the core objective of maximising the plutocracy's profits, the necessary prerequisite to which is huge intensification of the exploitation of the working classes.
The pronouncements by the ΕU about allegedly reducing unemployment and so forth are aimed at deceiving the workers, given that it itself admits the failure of its policies, finding that the overall rate of employment was 63% in 2003, which is much lower than the agreed objective of 70%, despite the apportionment of unemployment with temporary and flexible forms of employment, which accounted for 60% of new jobs between 2000 and 2005.
The future being prepared by the ΕU for the workers on the basis of the axes of its policy is a future of 'de-employment' in which, even from preschool age, they will acquire fragmentary, opportunistic skills and training, drift from one form of semi-employment to another, with half or no employment, social, insurance or pension rights, travelling the length and breadth of their country and the EU in search of work, being constantly retrained to the requirements of capital with disposable knowledge, working into old age or until death producing incredible wealth which will be reaped and appropriated by the plutocracy.
in writing. - (SK) I have voted for this very important - though not legally binding - report by Katerina Batzeli, which is both consistent and well-balanced, presenting numerous essential suggestions from MEPs deeply knowledgeable of local traditions and customs in their regions. Following the uproar caused by the Commission communication on a sustainable European wine industry, and in particular the decision to eradicate 400 000 ha of vineyards, it was necessary for the European Parliament to present its views of future reform of the wine sector in this report.
What is vital, in my opinion, is to preserve the budget of the Community, and not to shift any funds from the first to the second pillar of the common agricultural policy, which is devoted to rural development, as this might lead to resources being lost to the wine industry. On the other hand, it is necessary to support the market position of wine and the wine industry by establishing a realistic advertising, communications and marketing policy based on joint organisation of the market. I firmly believe that the Commission can devise efficient draft legislation only by making proper provision for the proposals from the European Parliament aimed at preserving the leading position worldwide of quality wines produced by the European wine industry, which is still a significant source of employment and prosperity in quite a few European regions, including Slovakia.
(PL) Mr President, I voted in favour of the report on reforming the common market organisation for wine, because I believe it contains many positive proposals.
As this report was worked on in the Committee on Agriculture and Rural Development, it was very obvious that the committee was divided into two camps. One comprised of the countries of northern and central Europe, and the other included southern European countries.
Nonetheless, I am sure everyone agrees that action must be taken to balance the situation on the market. I also believe that the possibility of using sugar beet to enrich wine in wine-growing region A must be retained. Failure to do so would amount to discrimination against the countries located in parts of the Union where the climate makes wine growing more difficult. Those regions have never produced surpluses and should be exempt from the ban on certain plantings, which is aimed at limiting production.
In addition, I feel that the resources allocated to the emergency distillation of wine surpluses should be limited. The additional wine alcohol produced in this way distorts the market in ethyl alcohol and is a burden on the Union's budget.
in writing. (SV) We Swedish Social Democrats have voted against the report on the common organisation of the market in wine. The report is characterised by a high degree of protectionism that might hamper economic development in both the EU and developing countries. The report also contains a number of wordings to the effect that the wine sector should be encouraged with the help of subsidies for the production and marketing of wine. For us, supporting this is unthinkable in terms both of public health and of the consequences it would have for the EU's budget.
A number of amendments deleting certain wordings in the report have been tabled by the xenophobic Integrity, Tradition and Sovereignty Group. We Social Democrats have chosen to vote against the ITS Group's amendments. We think it unacceptable to support this group.
We believe that we have rejected the report by voting against it in its entirety.
Wine, for those who have been making it for centuries, is not just a beverage like any other to be marketed solely with a view to profit: it is a choice based on history, culture, respect and a quest for quality - often a quest for excellence.
Italy, the number one wine exporter in the world, has made high quality its banner, together with respect for consumers and the traditions of wine-making.
This report is schizophrenic: on the one hand it talks about promoting quality, while on the other it comes down in favour of enrichment with sugar; on the one hand it talks about protecting geographical designations, while on the other it opens the door to new wine-making practices, such as wine with shavings. The European Commission has, in any case, often taken a similar line; for years it has preferred brutal liberalisation and large-scale distribution, at the expense of quality, tradition and the protection of consumers and producers.
Just to give an example, I would like to point to Regulation (EC) No 316/2004 which liberalised 17 traditional designations, in reality opening up the market to wine-making piracy. For all these reasons, while I voted in favour of the report, I would like to express great concern for the future of the high quality of the wine-making sector, particularly the Italian sector.
in writing. - (FR) I must congratulate Mrs Batzeli on her work in this field, of which the economic, social, environmental, territorial and cultural ramifications are enormous. I feel that her own-initiative report is a well-balanced and ambitious one, which will enable Parliament to influence the major guidelines of the reform of the common organisation of the market in wine drawn up by the Commission.
The European winemaking sector is in a difficult situation, facing fierce competition from wine from the New World. It should be highlighted, however, that the EU remains the biggest producer, the biggest consumer and the biggest exporter of wine in the world.
I strongly object to the Commission's first proposals, which would place production in the hands of a few major winemaking operations and would lead to a standardisation of wine and to crises in numerous European regions. Permanent grubbing up would lead to the abandonment of production in the areas most cut off and in most difficulty, where there is no alternative form of production, and would serve to speed up the process of desertification.
We must respect the European winemaking tradition, the quality and authenticity of European wines and their ties with the soil. It is not by adopting the corrective oenological practices used in other continents that we will become more competitive, but by favouring commercial investment and improving the promotion of our products.
in writing. - (FR) This report has gone completely against the Commission's proposals on the reform of the common organisation of the market in wine and has made that organisation more respectful of the European wine tradition.
Speaking as a Socialist MEP, I feel that this report has struck the right balance in terms of the need to reform the sector and the interests of European winemakers.
Firstly, I welcome the implementation of structural measures aimed at restoring the balance of the market. From now on, the cleaning up of the market will entail the gradual elimination of distillation arrangements and a targeted approach to grubbing up according to qualitative, geographical and environmental criteria.
Secondly, I welcome the implementation of regulatory measures on oenological practices, labelling - in order to meet the demand for transparency for the consumers - and the promotion of European wine in order to penetrate new markets around the world.
Lastly, as I am keen to protect traditional wine production in the face of wine subject to very little regulation, I welcome the ban on must imports.
I voted in favour of this report as I feel that reform of the winemaking sector must safeguard the specific characteristics of European wines, including Portuguese wines, the quality of which should be appreciated.
Given that the EU is the world's biggest producer and consumer of wine and that the sector accounts for 60% of the EU's exports, I feel that there should be far-reaching reform of the current common organisation of the market in wine, which would help consolidate traditional markets and develop expanding markets.
The EU wine sector needs policies that lead to the strengthening, improvement and promotion of the competitiveness of European wine on an increasingly demanding international stage.
I come from a country, Portugal, and more specifically from a region, Madeira, in which the wine sector plays a highly significant economic role.
Although I acknowledge the need for far-reaching and ambitious reform of the common organisation of the market in wine, in order to modernise it and to adapt it to the development of the Community market and to the pressure of international competition, some of the solutions put forward by the Commission in its Communication of 22 June 2006 - especially that of permanent abandonment - do not resolve the problem of surplus production and do not address the challenge of competitiveness that European winemaking faces on the world market. Rather, they threaten European (quality) winemaking potential, hamper the sustainability of the Community winemaking sector and damage the stability of winemakers.
As Mrs Batzeli, whom I congratulate, says in her report, 'the issue of permanent abandonment of wine-growing must not be the centrepiece of the CMO reform'. The report contains a sensible analysis of the Commission's proposals and presents a range of most timely suggestions.
I therefore voted in favour.
We are very disappointed that the various proposals that we tabled were rejected. This led us to vote against the final report, although we agree with, and voted for, a number of the rapporteur's proposals.
We are dismayed that the main measure proposed in the Commission communication for regulating supply and demand in the winemaking sector is the grubbing up of 400 000 hectares of vine, which will reduce production and jobs will be lost. This will in turn serve to exacerbate the desertification of vast areas, as has already happened in Portugal, and to place the wine and alcohol sector into the hands of a few major producers and large companies.
These are measures aimed at reducing the EU's vineyards, which would affect primarily the least developed regions, family holdings and farmers on low incomes, but they will have little impact on the rise in imports and the declining role of winemaking in the EU Member States.
We shall continue to defend our proposals and to combat the Commission's proposal to liberalise the sector. What we are proposing is a different type of reform of the common organisation of the market in wine that values sustainable winemaking, the traditional characteristics of winemaking, small and medium-sized farming and family farming, the sector's social and cultural role, and its important contribution towards regional and national development.
in writing. - (FR) I wish to ask the Commission the following questions:
Assuming that there has been surplus wine production since the 1970s, following 20 years of under-production, which at world level is unclear, why, then, import 12 million hectolitres every year from countries such as Australia, New Zealand, South Africa and Argentina?
If, on the pretext of surplus production, my region of Languedoc-Roussillon has to carry out a programme of grubbing up, why import 12 million hectolitres - the exact equivalent of 15 million hectolitres produced in Languedoc-Roussillon - from countries outside the EU?
If there is surplus production, why does Brussels want to authorise must imports from third countries, in order to make flat-pack 'Ikea wines'?
If there is surplus production, why seek to authorise the US practice of adding 7% of water to wine?
Why seek to grub up vineyards on our territory when Chile, Australia and the vineyards of the 33rd parallel are planting?
'When China has drunk too much', who will give it wine to drink if we grub up vineyards?
Of the 400 000 hectares, or 4 billion m2, that have been grubbed up, does the Commission not envisage planting 4 million villas with a real estate value of EUR 100 billion?
The Commission proposal on the CMO for wine jeopardises the protection of European wine production. The provision that it makes for the grubbing-up of vines is liable to affect entire areas devoted to this production and also to irremediably damage the growing of indigenous vines which, while not very widespread, nonetheless represent centuries-old history and traditions.
The constant increase in wine production and quality in the so-called 'New World' countries (South Africa, Australia and South America, where vines are, by contrast, being planted), the increasing presence of these wines on the European market and the fact that worldwide demand for wine is on the increase make the idea of grubbing-up all the more incomprehensible. Europe needs to be able to compete with its competitors on equal terms.
With a view to optimising European wine production and wine-making, I have tabled an amendment on behalf of the Union for Europe of the Nations Group that underlines the need to maintain the ban in Europe on using the new wine-making practices for ageing wine (such as the use of oak shavings instead of the traditional period spent in the barrel).
in writing. This report, whilst it had many good points, could have potentially affected UK wine production in the south-east in a disastrous manner. The 'fructose' practice, whereby sugar is added to UK and other northern European wines, would have been banned if amendments urging this would have been passed and accepted by the House and the Commission. This is a blatant attack from inside the wine-producing industry and should be forever rejected for future reports in this area.
in writing. (SV) The present report addresses a very important and topical issue, but its approach is quite wrong. The European Parliament is again trying to boost its own importance, this time using the increase in terrorism and its victims as arguments.
The report is full of wordings involving small but nonetheless worrying steps in the direction of an EU state with a common foreign and security policy. It also encroaches on countries' internal affairs, in certain cases in opposition to the Member States' fundamental laws.
We also note that it has the audacity to refer to a Constitution that has been rejected in referendums in Europe.
One of the most serious wordings concerns the desire to abolish the unanimity rule in as important an issue as police cooperation and cooperation on criminal law. That is completely unacceptable.
We have consequently voted against the report, including most of the amendments tabled, and this in accordance with the mandate we have from our voters.
in writing. The European Parliamentary Labour Party supports the majority of this report, particularly in underlining the vital role of respect for human rights and rule of law, the importance of upholding internationally-agreed values, the need to strengthen coordination of intelligence between Member States and the importance of examining the conditions that feed terrorism. However, it is premature to link ESDP operations with counter terrorism, and the cost of any such ESDP operation would have to come from the CFSP budget not the EU budget, as stated. In addition, abrogation of unanimity on police and judicial cooperation is not appropriate for this report as it is a much wider issue and is part of the broader 'Passerelle' argument.
in writing. I voted for this report as respect for human rights and fundamental freedoms must be the basis of the fight against terrorism. I support a multiple approach, from prevention through the building of an alliance of civilizations, to joint police operations.
in writing. Among the reasons I cannot support this report are:
the reference to the use of combat units (battle groups) and enhanced cooperation with NATO;
the vague use of the term 'radicalisation' as an indicator for 'non-democratic actions';
the promotion of cooperation between security and intelligence services and police, judicial and customs authorities of the Member States and third countries, raising the issue of data protection and constituting a deterioration of civil liberties and respect for human rights;
the mixing of police, security and intelligence forces, which could lead to abuse of powers against the citizens, as has been seen recently in Ireland;
the interlinking of internal policies with terrorism results in the elimination of the inter-pillar structure, bringing forward the logic of the draft EU Constitution.
There is no mention of state terrorism.
Some of the root causes of violence (occupation, injustice, social and economic causes) are barely mentioned.
The report points the finger at Islam, fostering discrimination and undermining respect for different religions and cultures.
in writing. - (EL) Even before the ink of the European Parliament's supposed protest about the riot of CIA activities has dried on the resolutions by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and so forth, the report by the 'socialist' MEP Mr Garcia escalating the EU's terrorist policy over the entire planet is being approved. With what is now the familiar plea of protection of human rights, the report proposes the application of measures in a more reactionary direction, such as:
• stepping up militarisation and 'preventive' repression inside and outside the ΕU by strengthening and increasing resources for rapid intervention forces - battlegroups - and other repressive ΕU mechanisms such as Europol and Frontex;
• even greater 'cooperation' with imperialist forces, such as the USA and Israel, and with organisations such as ΝΑΤΟ, the OSCE and so forth in the military sector and in the exchange of information sector;
• unprovoked intervention in the internal affairs of third countries with sanctions and coercive measures and the cutting of trade relations and the subsidies provided for in the various EU guiding financing mechanisms;
• abolishing the right of veto in the sectors of policing and judicial cooperation in criminal matters.
Conclusion for the peoples: the more the ΕU cites democratic rights, the more aggressive it becomes. The more it appears to distance itself from the USA, the more closely it cooperates in order to strike countries and grassroots movements.
Time has told us in Europe that 11 September was not an isolated act and that the United States was not the only target of terrorism. The fact that we have understood this, albeit as a result of tragic events, is a sign that we understand the world around us.
What needs to be done in external policy in order to enhance our security in the face of the terrorist threat is to promote not only peace but also economic development. That alone is not enough, however. The key issue is combating radicalism. After all, it is not our freedom, economic development, modernity or the mere existence of Western culture that feeds terrorism; it is radicalism. We must not let the 'white man's burden' obscure reality. Radicalism must be combated by promoting women's rights, by increasing trade and economic relations, by developing the economy and by fostering democracy; in a nutshell, by promoting the presence around us of more liberal societies. It is also necessary, at the same time, to invest immediately in security, including efficient intelligence services that are equipped to face the new realities, and to be prepared to use military means when this is useful, necessary and legitimate.
in writing. Conservatives strongly support robust counter-terrorism measures and the protection of genuine human rights, which should not be abused, as a first line of defence for terrorists. The report contains some useful elements, calling for closer cooperation between EU Member States and external allies like the US, Japan and Australia, an investigation into charities linked to money laundering and terrorist financing, and universal ratification of the 16 UN instruments on combating terrorism. However, too much of the report is devoted to extending the role and competences of the EU. It not only refers to the draft European constitution but encourages the EU to implement more treaty provisions relating to the European Security and Defence Policy, which is seriously flawed. We oppose proposals to remove the national veto in areas of police and judicial cooperation, a violation of national sovereignty that would leave the UK even less able to control its borders and defend its integrity. The report makes only one mention of NATO, seemingly as an afterthought. For all these reasons Conservatives abstained on this report.
(PL) Mr President, Europe's economy is experiencing a period of growth. This has led to lower unemployment, improved public finances and a reduction in the average budget deficit. It should be emphasised that labour productivity has risen, and this has made us more competitive. I believe it is appropriate to point out to the House that these positive economic trends emerged following the enlargement of the European Union.
Low economic development was a feature of all of the 10 new countries which joined the Union in May 2004. A more detailed study reveals that economic growth was significantly higher in the countries which liberalised their labour market and opened it up to the flow of workers from the new countries.
It may therefore confidently be stated that enlargement of the Union benefited both the old Fifteen and the new Ten. It is to be hoped that the accession of Bulgaria and Romania will prove a further positive stimulus to the Union's economic growth.
The purpose of the report before us is to square the circle - to tackle the economic and social problems faced by the Union whilst developing the existing economic policies and instruments that lie at the root of those problems.
The report does acknowledge that over the past six years, since the introduction of the euro and the Lisbon Strategy, there has been weak economic growth, stagnation and even recession in some Member States, including Portugal. It recognises that economic recovery cannot be taken for granted, that unemployment remains high (17 million in the EU) and that poverty has gone up 2 percentage points. It also considers it unacceptable that there are almost 80 million poor people in the EU. Moreover, it acknowledges weak internal demand and the need for greater investment.
It contradicts itself, however, when it says that the euro and the internal market have been crucial victories for European progress, and promotes monetary policy (wage moderation), the deregulation of the labour market (flexicurity) and the Stability and Growth Pact. Reading between the lines, we can see its true purpose - to create a climate that is most favourable to entrepreneurial activity. The current economic and social policy guidelines pursued by the EU have been championed again and the contradictions of the social democrats and their role in liberal capitalism have been laid bare.
in writing. (SV) This report contains no analysis of what may need to be harmonised at EU level. It is based on assumptions the truth of which needs to be demonstrated. The objective is all but total control of economic policy at EU level. It is asserted without a shred of evidence that EMU has strengthened the European economy. Experience suggests, rather, that the single currency has been downright damaging in relation to stabilising the economy and has had few positive structural effects.
The rapporteur demands more money from the Community budget for the Lisbon Strategy. That is absurd. What is required is that the Member States in fact behave in accordance with what they properly understand to be their own interests. There is no reason for trying to get other countries to fund them out of common budget resources.
The report shows no understanding at all of the value of the Member States having so far avoided control from above and therefore being able to look for new directions in economic policy. At the same time, the rapporteur continually points out that certain countries succeed much better than others in various areas. The fact that he can indicate these differences and draw conclusions about what is obviously best practice is due to the fact that we have not implemented the standardisation and extreme control from the top for which he appeals.
The report indicates a very dangerous route for economic policy in Europe. We have therefore voted against it.
in writing. (PL) This report has been carefully prepared. It provides an overview of the state of the European economy based on a good deal of statistical data. It makes it possible to identify trends in the development of the Europe of 27 Member States and trends in the new countries. There is also a commentary explaining the relevant reasons. I would emphasise the significance of internal demand and export for economic growth.
The report contains many important elements for assessing the impact of external factors, such as the economic situation in the United States, the price of oil and the euro-dollar exchange rate.
Another strong argument in favour of the report is the large measure of agreement on its content within the committee. Credit for this is due to the rapporteur.
in writing. (SV) With its focus on traditional growth policy, the report is old-fashioned and behind the times. It makes a casually optimistic assessment of the euro and is unbalanced in the way that it sings the praises of the internal market. At the same time, parts of the report are critical of the EU and recognise increasing wage differences, greater poverty and the advantages of the Scandinavian model. The report contains continued demands for forced liberalisation of the energy market, yet at the same time sets out demands for investment and a tax policy that favour renewable energy. There are, then, both positive and negative aspects to the report. I am therefore abstaining in the final vote.
I voted in favour of this outstanding report on a most important, relevant and topical issue.
Measures to reverse the current trend of Europe's increasing dependency on imported energy supply must be taken, for example by encouraging investment in renewable energy sources, enabling us to meet the objectives of the Kyoto Protocol.
As a matter of urgency, a global strategy must be drawn up leading to reduced energy consumption, in particular in the transport sector, which is responsible for 56% of oil consumption in Europe.
Higher oil prices, which have hit almost USD 80 per barrel, appear to be a structural phenomenon that is here to stay. Unlike the oil crises of the 1970s, which were caused by a breakdown in supplies, the current 'crisis' has arisen, on the one hand, from increased demand on the part of developing countries such as China and India, and of the biggest consumer in the world, the United States, and, on the other, from predictions that this 'finite' resource will be in short supply in the medium term.
Living with higher oil prices worsens recession and balance of payments difficulties, results in higher production costs, inflation and interest rates, penalises families on low incomes and causes wars over control of the oil supply, as in Iraq.
If technological solutions can contribute towards increasing energy efficiency, and towards finding new forms of fuel and energy, it is vital that we change the capitalist mode of production, which causes waste and inefficiency. The answer lies in reducing GDP energy intensity, in promoting high-quality public rail transport and in promoting production for local markets.
Whilst the rapporteur has put forward some welcome proposals, we cannot accept the creation of an internal market for energy and the liberalisation that goes with that.
in writing. (SV) The June List believes that rising energy prices are best adjusted to at national level. We are therefore sceptical about this opinion-soliciting resolution from the European Parliament.
For example, paragraph 20 of the draft report regrets the lack of an energy regulator in the EU. Bureaucratisation and control from the top are, as always, the only way proposed by Parliament. We believe that the Member States should exercise the regulatory function themselves as long as there is no question of cross-border risks of the type associated with nuclear power. If such risks do exist, the regulatory body should, however, be the United Nations' International Atomic Energy Agency. The EU countries should agree on certain energy targets. How these are achieved should be left up to the individual Member States.
Otherwise, the report contains both helpful and unhelpful wordings. We have chosen to vote against the report in the final vote, since it does not form part of any legislative process and carries little weight and because, in our view, it makes no difference to the debate in the Member States on these issues.
Although the report stresses the impact of oil price increase on the transport sector, which is responsible for 56% of total oil consumption, it is a great pity that it makes no reference to other sectors, such as fisheries.
Fuel prices have hit the fisheries sector particularly badly. Its operating margins and economic viability have been significantly affected, thus exacerbating the socio-economic crisis in the sector. Between 2004 and 2006 alone, the price of fuel went up by around 100%, and in some parts of the sector fuel accounts for some 50% of total operating costs.
Fishermen have seen their incomes go down, which is particularly serious as the sector is mainly concentrated in regions with fragile economies. Various studies warn of the risk of thousands of fishing businesses and thousands of jobs disappearing on account of fuel price rises.
Urgent, extraordinary measures must therefore be taken to support the sector, for example the creation of a guarantee fund, with Community participation, in order to stabilise fuel prices. Until such time as that fund is put in place, the fishing businesses affected must be granted some form of temporary compensation.
in writing. (PT) I voted in favour of the report by Mr dos Santos because I agree with the principles, the analysis and the proposals it contains. I also voted in favour because the broader debate engendered by this report, both inside and outside Parliament, has helped to clarify the issues for the general public and to ensure that experts and politicians are better informed.
I was able to use this report in a paper on geopolitics and energy that I gave in Ankara at the EU/Turkey Parliamentary Committee. Furthermore, I had the honour of taking part in a seminar in Lisbon organised by Mr dos Santos, where I chaired two panels. At the conference, the report was discussed in great detail with high-level personalities, experts and interested members of the public.
The debate on energy issues must go on and must go further. Mr dos Santos's report is a positive contribution to that debate.
in writing. The high cost of oil has significant adverse effects on businesses and families in Scotland, where there is still substantial dependence upon road transportation of goods and passengers, due to a lack of realistic alternatives in large areas of rural Scotland, and due to the distances involved in transporting goods to mainland European markets.
The situation in Scotland is worsened by the fact that the UK Government imposes very high taxation levels on road fuels, further disadvantaging Scots traders and travellers.
I supported the Dos Santos report, which rightly identifies the need to prioritise development of renewable energy sources and improving energy efficiency. Scotland has considerable potential to contribute to such developments.
We also have in Scotland a significant offshore oil and gas resources, and it is essential that we maintain a set of economic circumstances which will encourage exploration and full extraction of that resource. My belief is that an independent Scottish government would ensure that all of Scotland's energy resource potential can be maximised.
in writing. (MT) The economic impact of the increase in oil prices is considerably greater in situations such as that of Malta, which is a country wholly dependent on oil as its energy source.
This is a problem that has never been addressed with the urgency it deserves, despite the fact that a country of Malta's size lends itself more easily to the development of creative alternatives. If our limited space does not allow us to build large alternative energy plants, then fiscal incentives must be made available to those businesses and families that want to invest in cleaner energy technology.
Due to a lack of planning in the area of oil purchasing, Maltese and Gozitan families and businesses now have to pay a surcharge on their electricity bills, which currently stands at 45%.
This surcharge on services that are so essential is proving to be a financial burden on families, especially those in the lower income bracket, and is giving rise to extra costs for companies - a development that in turn is putting pressure on the cost of living. Worse, this continuous fluctuation in prices makes it difficult for individuals to plan ahead, and this leads to uncertainty.
What is even worse is that, while people are asked to pay extra for indispensable services, there is an unjustified waste of public resources.
The European Parliament's recommendations indicate long-term solutions to the problem. However, governments too should plan ahead in order to be able to cope with problems such as these and not expect their mistakes to be paid for by workers, families and small businesses.
The impact of the current increase in oil prices is highly significant for a European economy showing only weak signs of recovery.
Its effect in lowering GDP growth, employment levels and investment, as well as the different energy dependency levels in the EU Member States make our task all the more difficult.
The social consequences are thus easy to predict, given that accommodation and transport are the top two items of expenditure for European families: inequality in purchasing power will inevitably increase. It is clear, therefore, how important it is to complete the internal market in energy, to increase competitiveness and to boost investment in alternative energy sources. It is necessary to guarantee that freedom of movement remains a pillar of European growth, and it is therefore vital to ensure that European mobility is not affected, and that social exclusion and the impoverishment of the most vulnerable members of society do not result.
The European energy supply crisis can only be mitigated effectively by means of a global EU strategy aimed at the gradual reduction in oil dependency, the development and production of alternative fuels, including looking into the nuclear option, and innovative solutions to managing transport systems as a whole.
in writing. On behalf of the EPLP we support the broad principles and thrust of this report given that it deals with a very urgent problem facing the European Union. The problem is oil price shocks caused by major disruptions to oil supply, whilst at the same time demand grows across the world for this increasingly scarce resource.
However, we would disagree that there is a need for tax harmonisation on this issue. Whilst many of the recommendations from the rapporteur are completely acceptable and while the UK may practise the essential elements of the tax regime proposed already, we do not believe it is the role of the EU to set a rate of taxes in Member States.
That concludes voting time.